DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DACOSTA (US20170236281A1) (hereinafter DACOSTA) and further in view of Lee et al. (US20110104071A1)  (hereinafter Lee).
Note: Dacosta et al. (US20110117025A1) (hereinafter referred to as Dacosta025) is  incorporated by references in DACOSTA (see DACOSTA: Para 0050). This references are treated as part of the specification of DACOSTA (see M.P.E.P 2163.07 (b)).

Regarding Claim 9, DACOSTA meets the limitations as follows: 
A living body observation device [i.e. a device for fluorescence-based monitoring; Fig. 1, and associated text, Para 0013, 0060] that allows observation of a surface of an observation target, [i.e. target object 10 or target surface; Fig. 1, and associated text, Para 0062] the living body observation device comprising: 
a light source configured to radiate excitation light including a wavelength between 300 nm and 650 nm; [i.e. excitation/illumination light sources may be LED arrays emitting light at about 405 nm (e.g., +/-5 nm); Fig. 1, Para 0061-0062; Further discloses the invention is discussed with relation to wound imaging, monitoring, and analysis, the disclosure will equally work for other applications such as detection of cancers; Para 0199] 
a filter configured to cut the excitation light in observation light emitted from the observation target irradiated with the excitation light; [i.e. optical filter(s) in front of the digital camera lens that reject the excitation light but allow selected wavelengths of emitted light from the tissue to be detected; Fig. 1, 6A-B, Para 0062, 0072, 0084]
an imaging device configured to capture the observation light from which the excitation light is cut, and output image data; [i.e. optical filter(s) in front of a digital camera lens that reject the excitation light but allow selected wavelengths of emitted light from the tissue to be detected, thus forming an image on the display, i.e. output to a display and device may incorporate different interfaces to output image data; Fig. 1, 6A-B, Para 0062-0063, 0072, 0084]
a storage device configured to store a reference image (i.e. previous image in time) that is an image of the observation light emitted from the observation target on the basis of the image data; [i.e. fluorescence video image ( i.e. multiple images over a time) stored on the mobile communication device; Para 0084; and Fluorescence images were taken of each bacterial species over time for comparison; Para 0102]
an image processor configured to acquire a target image (i.e. next image in time after the previous image) that is an image of the observation light after acquisition of the reference image on the basis of the image data [i.e. fluorescence video image ( i.e. multiple images over a time) stored on the mobile communication device; Para 0084, and Fluorescence images were taken of each bacterial species over time for comparison; Para 0102] and 


DACOSTA does not explicitly disclose the following claim limitations:
… generate an analysis image indicating change in light intensity of the target image with respect to the reference image; and 
an output device configured to output the analysis image.
However, in the same field of endeavor Lee discloses the deficient claim limitations, as follows:
… generate an analysis image indicating change in light intensity of the target image (i.e. next image in time) with respect to the reference image (i.e. previous image in time); [i.e. intensity of each pixel will be compared between consecutive images (i.e. next image in time and previous image in time) to establish the intensity rate of change in a pixel-by-pixel basis and time intervals between images will be based on temporal data obtained, analysis will be used to group pixels following a similar trend in the rate of change of fluorescence intensity; Fig. 17-18, Para 0179, 0185, 0189] and 
an output device configured to output the analysis image.[i.e. Grouped pixels will be displayed in the monitor screen in false color for visual reference of their location; Para 0189]
DACOSTA disclose a fluorescence-based device for detection of cancers which captures the fluorescence image video (i.e. images over time) and further performs the image analysis. Lee disclose analyzing and comparing the fluorescence image intensity of each pixel between consecutive images to establish the intensity rate of change in a pixel-by-pixel basis over a time and grouping pixels following a similar trend in the rate of change of fluorescence intensity and next displaying (i.e. outputting) the analyzed result, Grouped pixels for visual reference of their location, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of DACOSTA and Lee would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by DACOSTA add the teachings of Lee as above, in order to establish the intensity rate of change in a pixel-by-pixel basis. [Lee: Para 0189]

Regarding Claim 10, Note the Rejection for claim 9, wherein DACOSTA and Lee further discloses
The living body observation device according to claim 9, wherein the observation target is a target to which a fluorescent substance is applied, the fluorescent substance being a substance that emits fluorescence by reacting with cancer cells and having an excitation wavelength in a range of 300 nm to 650 nm. [i.e. DACOSTA: excitation/illumination light sources may be LED arrays emitting light at about 405 nm; Para 0067, or 400-500 nm about.500-540 nm; Para 0070, and autofluorescence (AF) signals produced by tissue components and bacteria without the use of contrast agents, but the devices disclosed herein can be used with contrast agents if desired.; Para 0051, Lee: in the case of a fluorescent dye, the preferred wavelength of emr is one which excites the dye, thereby causing fluorescence; Para 0066, When fluorescent agents are used, the area of interest is illuminated with emr containing excitation wavelengths of the fluorescent agent,; Para 0070, surface of the resected tissue is sprayed with a molecular imaging probe in which fluorescence is activated by enzymatic action of overexpressed cathepsins in cancer cells and tissue is examined for residual fluorescence using a wide-field, single cell resolution imaging device; Para 0194, resected tumor is sprayed with the imaging agent; Para 0204-0205, and save fluorescence images of resected tumor; Para 0212 and Areas of high residual fluorescence in the gross tumor are marked; Para 0213]
DACOSTA discloses imaging a specimen using excitation light source between 300 nm to 650nm for fluorescence imaging. Further, discloses the device may be used with the with contrast agents. Lee discloses using a contrast agent, a fluorescent agent, that would be applied to the cancer/tumor tissue that would be react with the tissue causing fluorescence, where the fluorescent agent shall be such that fluorescence would be activated with the wavelength of the excitation light. Therefore, it would be apparent to the person of ordinary skill in the art before the effective filing date of the claimed invention that the combining the teachings of DACOSTA that uses the excitation light source between 300 nm to 650nm for fluorescence imaging and Lee that applies the fluorescent agent to the tissue that would activate fluorescence with the wavelength of the excitation light, would result in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by DACOSTA add the teachings of Lee as above, in order to establish the intensity rate of change in a pixel-by-pixel basis. [Lee: Para 0189]

Regarding claim 11, DACOSTA and Lee meet the claim limitations as set forth in claim 9 and 10.
The living body observation device according to claim 10, wherein the image processor generates, as the analysis image, a difference between the reference image and the target image. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 9 and 10; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding Claim 12, Note the Rejection for claim 9 and 10, wherein DACOSTA and Lee further discloses
The living body observation device according to claim 10, wherein the storage device stores, as the reference image, an image of the observation light immediately after the fluorescent substance is applied. [i.e. DACOSTA: enable real time video of fluorescence imaging over a time; Para 0075, 0126, Lee: imaging agent is applied onto a slice of resected tumor, the tumor bed and a portion of healthy tissue. After a predetermined time interval, the resected tumor and the portion of healthy tissue are imaged; Para 0188, indicating that predetermined interval is an application specific, thereby it is design choice. 
DACOSTA disclose capturing an fluorescence image over time in a real time. Lee discloses start capturing the fluorescence image at a predetermined time after the imaging agent is applied, where a  predetermined time may be application specific, thereby making it a design choice a time to capture the fluorescence image after the imaging agent is applied. Because Applicant has not disclosed that having a specific time after the imaging agent is applied to capture the image  provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with any appropriate predetermined time after the imaging agent is applied to capture the reference image because it would establish the intensity rate of change in a pixel-by-pixel basis over a time equally well.
Therefore, it would have been an obvious matter of design choice to modify teachings of DACOSTA and Lee to obtain the invention as specified in the claim.  

Regarding claim 13, DACOSTA and Lee meet the claim limitations as set forth in claim 9 and 10.
The living body observation device according to claim 10, wherein the storage device stores, as the reference image, an image of the observation light after a predetermined time has elapsed after the fluorescent substance is applied. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 9 and 10; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding Claim 14, Note the Rejection for claim 9 and 10, wherein Lee further discloses
The living body observation device according to claim 10, wherein the image processor acquires, as the target image, an image of the observation light after at least three minutes has elapsed after the fluorescent substance is applied. [i.e. goal is to achieve tumor detection within five minutes after application of the imaging agent; Para 0183, Each tumor bed and an area of healthy tissue will be imaged with the imaging device every 30 seconds to track the rate of change of fluorescence intensity and determine an optimal time point for imaging based on tumor-to-muscle signal ratio; Para 0185, After a predetermined time interval, the resected tumor and the portion of healthy tissue are imaged; Para 0188, indicating an image of the observation light after at least three minutes has elapsed after the fluorescent substance is applied.]

Regarding claim 15, DACOSTA and Lee meet the claim limitations as set forth in claim 9.
The living body observation device according to claim 9, wherein the observation light includes autofluorescence having an excitation wavelength in a range of 300 nm to 450 nm. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 9; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding Claim 16, Note the Rejection for claim 9, wherein DACOSTA further discloses
The living body observation device according to claim 9, wherein the imaging device and the image processor are built into a smart device (i.e. a portable optical digital imaging device/ a handheld portable device). [i.e. a portable optical digital imaging device for fluorescence-based monitoring as shown in Fig. 1 is hand-held, compact, device that contains a housing 20, which incorporates in one entity all the components: digital image acquisition device 1, which may be a cellular phone, smartphone, iphone etc. with a digital camera, storage and analysis software, processor for image analysis and processing, display screen, optical filters, lenses, light sources, a white light source and an excitation light source, different interfaces; Fig. 1, 4, 6A-B, and associated text, Para 0060-0064, Para 0094]

Regarding Claim 17, Note the Rejection for claim 9 and 16, wherein DACOSTA further discloses
The living body observation device according to claim 16, wherein: the light source is electrically connected to the smart device, and the smart device is configured to control the light source so that the light source radiates the excitation light at an capturing timing of the imaging device. [i.e. a handheld portable device of Fig. 1, captures both white light (WL) and autofluorescence (AF) signals produced by tissue components and bacteria; Para 0051, 0084, indicating the light source radiates the excitation light at an capturing timing of the imaging device.]

Regarding claim 18, DACOSTA and Lee meet the claim limitations as set forth in claim 9 and 16-17.
The living body observation device according to claim 16, wherein the light source is built into the smart device, and the smart device is configured to control the light source so that the light source radiates the excitation light at an capturing timing of the imaging device. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 9 and 16-17; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 1, 2-5, 6-8, the claim(s) recites analogous limitations to claim 9 and 10, 11-14, 16-18 above, respectively, and is/are therefore rejected on the same premise. Therefore, regarding claim 1, 2-5, 6-8, DACOSTA and Lee meet the claim limitations as set forth in claim 9 and 10, 11-14, 16-18, respectively. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 9 and 10, 11-14, 16-18, respectively; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]


Additional Pertinent Prior Arts for Reference
Following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure are provided for the applicant reference:
US 20090161929 A1 related to Biological specimen observation method.
US 20110275932 A1 related to Method And Apparatus For Depth-Resolved Fluorescence, Chromophore, and Oximetry Imaging For Lesion Identification During Surgery.
US 6316215 B1 related to Methods of cancer screening utilizing fluorescence detection techniques and selectable imager charge integration periods.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488